DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 24 August 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (U.S. Pub. 2014/0042445) in view of Matsunuma (U.S. Pub. 2011/0049336) in view of Wang et al. (U.S. Pub. 2016/0086984).
Claim 11:  Kao et al. discloses an image sensor, comprising: 
a plurality of photodetectors (202; Fig. 10, paragraph 12) disposed in a first semiconductor substrate (210; Fig. 10, paragraph 12), wherein the photodetectors (202) are disposed in an array (paragraph 21); 
a second semiconductor substrate (502; Fig. 10, paragraph 19) vertically spaced from the first semiconductor substrate (210), wherein the second semiconductor substrate (502) comprises a first surface (upper surface of 502) and a second surface (lower surface of 502) opposite the first surface (upper surface of 502); 
a plurality of floating diffusion nodes (212; Fig. 10, paragraph 12) disposed in the first semiconductor substrate (210); 
a plurality of first conductive contacts (vertical portion of 904 that is contact with 212; Fig. 10, paragraph 24) electrically coupled to the floating diffusion nodes (212), respectively, wherein the first conductive contacts (vertical portion of 904 that is contact with 212) extend vertically between the second semiconductor substrate (502) and the floating diffusion nodes (212), respectively; 
a first readout transistor (706; Fig. 7, paragraph 20) disposed on the second semiconductor substrate (502) and at least partially between the first conductive contacts (vertical portion of 904 that is contact with 212), wherein the second surface (lower surface of 502) is disposed between the first semiconductor substrate (210) and a first gate (710 of 706; Fig. 10, paragraph 20) of the first readout transistor (706); 
a plurality of second conductive contacts (lower portion of 904 that are in contact with 602 of 706; Fig. 10, paragraph 24) separated from the first semiconductor substrate (210) by the second semiconductor substrate (502), wherein: 

the second conductive contacts (lower portion of 904 that are in contact with 602 of 706) are electrically coupled (coupled through the channel of the first readout transistor) to the source/drain regions (left and right 602 of 706) of the first pair of source/drain regions (left and right 602 of 706) and the first gate (710 of 706), respectively;
an active region (region of 502 under 710 of 706) disposed in the second semiconductor substrate (502) and extending continuously between the source/drain regions (left and right 602 of 706) of the first pair of source/drain region (left and right 602 of 706); and
a third conductive contact (upper portion of 904 that are in contact with 602 of 706; Fig. 10, paragraph 24) electrically coupled to the active region (region of 502 under 710 of 706), wherein the third conductive contact (upper portion of 904 that are in contact with 602 of 706) is separated from the first semiconductor substrate (210) by the second semiconductor substrate (502).
Kao et al. appears not to explicitly disclose a first isolation structure disposed in the first semiconductor substrate, wherein the first isolation structure laterally surrounds each of the photodetectors; wherein the second semiconductor substrate vertically spaced the first isolation structure, each of the second conductive contacts overlie the first isolation structure, and the third conductive contact overlies the first isolation structure.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kao et al. with the disclosure of Matsunuma to have made a first isolation structure disposed in the first semiconductor substrate, wherein the first isolation structure laterally surrounds each of the photodetectors; wherein the second semiconductor substrate vertically spaced the first isolation structure, each of the second conductive contacts overlie the first isolation structure, and the third conductive contact overlies the first isolation structure in order to protect the surrounding elements while conducting current within the device.
Kao et al. in view of Matsunuma appears not to explicitly disclose the floating diffusion nodes are disposed between the second semiconductor substrate and the photodetectors, respectively.
Wang et al. however, discloses the photodetectors (110a) are disposed under the floating diffusion nodes (126; Fig. 1B, paragraph 21) in order to have more flexible layout of surface components (paragraph 20).

Claim 13:  Kao et al. in view of Matsunuma in view of Wang et al. discloses the image sensor of claim 11, and further comprising: 
an active region (region of 502 under 710 of 706 of Kao et al.) disposed in the second semiconductor substrate (502 of Kao et al.) and extending continuously between the source/drain regions (left and right 602 of 706 of Kao et al.) of the first pair of source/drain region (left and right 602 of 706 of Kao et al.); 
a third conductive contact (upper portion of 904 that are in contact with 602 of 706 of Kao et al.) electrically coupled to the active region (region of 502 under 710 of 706 of Kao et al.), wherein the third conductive contact (upper portion of 904 that are in contact with 602 of 706 of Kao et al.) is separated from the first semiconductor substrate (210 of Kao et al) by the second semiconductor substrate (502 of Kao et al.), and
wherein the third conductive contact (upper portion of 24 of Matsunuma) overlies the first isolation structure (36 and 37 of Matsunuma) (prima facie case of obviousness as stated above in claim 11).
Claim 14:  Kao et al. in view of Matsunuma in view of Wang et al. discloses the image sensor of claim 11, and Matsunuma further discloses wherein the first isolation 
Claim 15:  Kao et al. in view of Matsunuma in view of Wang et al. discloses the image sensor of claim 11, and Kao et al. further discloses comprising: a second isolation structure (802; Fig. 10, paragraph 23) disposed in (in the opening of the second semiconductor substrate) the second semiconductor substrate (502) and laterally surrounding the first readout transistor (706), wherein the first conductive contacts (vertical portion of 904 that is contact with 212) extend vertically through the second isolation structure (802), such that both the first surface (upper surface of 502) and the second surface (lower surface of 502) are disposed between an upper surface and a lower surface of each of the first conductive contacts (vertical portion of 904 that is contact with 212) (Fig. 10).
Claim 16:  Kao et al. in view of Matsunuma in view of Wang et al. discloses the image sensor of claim 11, and Kao et al. further discloses wherein the first readout transistor (706) comprises: 
a selectively-conductive channel (region of 502 under 710 of 706; Fig. 7, paragraphs 19 and 20) disposed in the second semiconductor substrate (502) and extending between the source/drain regions (left and right 602 of 706) of the first pair of source/drain region (left and right 602 of 706), wherein at least half of the selectively-conductive channel (region of 502 under 710 of 706) is disposed between the first conductive contacts (vertical portion of 904 that is contact with 212).
Claim 17:  Kao et al. in view of Matsunuma in view of Wang et al. discloses the image sensor of claim 11.

The distance between two first conductive contacts is a result-affective parameter because the greater the distance, the more surface area for the photodetector to have a more sensitive image sensor, but the smaller the distance, the smaller the device dimensions.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kao et al. in view of Matsunuma in view of Wang et al. to have optimized, for example by routine experimentation, the distance between two first conductive contacts in order to have a desire sensitivity of the image sensor while achieving small device dimensions according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 18:  Kao et al. in view of Matsunuma in view of Wang et al. discloses the image sensor of claim 11, Kao et al. further discloses comprising: 
a first set of photodetectors (202 of two cells to the left of 710 of 706; Fig. 10, paragraphs 20 and 21) disposed on a first side (left side) of the first gate (710 of 706), wherein the first set of photodetectors (202 of two cells to the left of 710 of 706) comprises two photodetectors (202 of each of the two cells to the left of 710 of 706) of the plurality of photodetectors; 
a second set of photodetectors (202 of two cells to the right of 710 of 706; Fig. 10, paragraphs 20 and 21) disposed on a second side (right side) of the first gate (710 of 706) opposite the first side (left side), wherein the second set of photodetectors (202 
a second readout transistor (706 in the cell to the right of 710 of 706 of Fig. 10) disposed on the second semiconductor substrate (502), wherein a second gate (710 of 706 in the cell to the right of 710 of 706 of Fig. 10) of the second readout transistor 706 in the cell to the right of 710 of 706 of Fig. 10 is disposed on an opposite side (right side) of the first set of photodetectors (202 of two cells to the left of 710 of 706) as the first readout transistor (706 of Fig. 10).
Claim 19:  Kao et al. in view of Matsunuma in view of Wang et al. discloses the image sensor of claim 18, Kao et al. further discloses comprising: 
a first active region (region of 502 under 710 of 706; Fig. 7, paragraphs 19 and 20) of the second semiconductor substrate (502) extending continuously between the first pair of source/drain regions (left and right 602 of 706); 
a second pair of source/drain regions (left and right 602 of 706 in the cell to the right of 710 of 706 of Fig. 10; paragraph 19) disposed in the second semiconductor substrate (502) and on opposite sides of the second gate (710 of 706 in the cell to the right of 710 of 706 of Fig. 10), wherein a second active region (region of 502 under 710 of 706 in the cell to the right of 710 of 706 of Fig. 7; paragraphs 19 and 20) of the second semiconductor substrate (502) extends continuously between the second pair of source/drain regions (left and right 602 of 706 in the cell to the right of 710 of 706 of Fig. 10); 
a plurality of third conductive contacts (lower portion of 904 that are in contact with 602 of 706 in the cell to the right of 710 of 706 of Fig. 10; paragraph 24) separated 
a fourth conductive contact (upper portion of 904 that are in contact with 602 of 706 in the cell to the right of 710 of 706 of Fig. 10; paragraph 24) electrically coupled to the second active region (region of 502 under 710 of 706 in the cell to the right of 710 of 706 of Fig. 7), wherein the fourth conductive contact (upper portion of 904 that are in contact with 602 of 706 in the cell to the right of 710 of 706 of Fig. 10) is separated from the first semiconductor substrate (210) by the second semiconductor substrate (502), and
Kao et al. in view of Matsunuma further discloses each of the third conductive contacts (lower portion of 24 of Matsunuma) overlie the first isolation structure (36 and 37 of Matsunuma) and, the fourth conductive contact (upper portion of 24 of Matsunuma) is disposed directly over the first isolation structure (36 and 37 of Matsunuma) (prima facie case of obviousness as stated above in claim 11).
Claim 22:  Kao et al. in view of Matsunuma in view of Wang et al. discloses the image sensor of claim 11, Kao et al. further discloses wherein:

each of the plurality of first conductive contacts (vertical portion of 904 that is contact with 212) at least partially define a corresponding one of the plurality of conductive paths (904 that directly electrically couples 212 to right 602 of 706).

Claims 21 and 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (U.S. Pub. 2014/0042445) in view of Wang et al. (U.S. Pub. 2016/0086984).
Claim 21:  Kao et al. discloses an image sensor, comprising: 
a plurality of photodetectors (202; Fig. 10, paragraph 12) disposed in a first semiconductor substrate (210; Fig. 10, paragraph 12), wherein the plurality of photodetectors (202) are disposed in an array (paragraph 21); 
a second semiconductor substrate (502; Fig. 10, paragraph 19) vertically spaced from the first semiconductor substrate (210); 
a plurality of floating diffusion nodes (212; Fig. 10, paragraph 12) disposed in the first semiconductor substrate (210);
Page 9a plurality of conductive contacts (904 that directly electrically couples 212 and right 602 of 706; Fig. 10, paragraph 24) electrically coupled to the plurality of floating diffusion nodes (212), respectively, wherein each of the plurality of conductive contacts (904 that directly electrically couples 212 and right 602 of 706) extend vertically from the 
a readout transistor (706; Fig. 7, paragraph 20) disposed on the second semiconductor substrate (502), wherein: 
the readout transistor (706) comprises a pair of source/drain regions (left and right 602 of 706; Fig. 10, paragraph 19) disposed in the second semiconductor substrate (502); 
each of the plurality of conductive contacts (904 that directly electrically couples 212 and right 602 of 706) are directly electrically coupled to one of the source/drain regions (right 602 of 706) of the pair of source/drain regions (left and right 602 of 706);
the readout transistor (706) comprises a gate (710 of 706; Fig. 10, paragraph 20) disposed between the source/drain regions (left and right 602 of 706) and over both the first semiconductor substrate (210) and the second semiconductor substrate (502); and 
the readout transistor (706) comprises a selectively-conductive channel (region of 502 under 710 of 706; Fig. 7, paragraphs 19 and 20) disposed in the second semiconductor substrate (502) and extending laterally between the source/drain regions (left and right 602 of 706), wherein at least half of the selectively-conductive channel (region of 502 under 710 of 706) is disposed within the perimeter of the region (region between adjacent the vertical portion of 904 that is contact with 212 of each cell).

Wang et al., however, discloses the photodetectors (110a; Fig. 1B, paragraph 18) are disposed under the floating diffusion nodes (126; Fig. 1B, paragraph 21) in order to have more flexible layout of surface components (paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kao et al. with the disclosure of Wang et al. to have made the photodetectors disposed under the floating diffusion nodes in order to have more flexible layout of surface components.  Kao et al. in view of Wang et al. would therefore disclose each of the plurality of floating diffusion nodes are disposed between the second semiconductor substrate and a corresponding one of the plurality of photodetectors.
Claim 23:  Kao et al. discloses an image sensor, comprising:
a plurality of photodetectors (202; Fig. 10, paragraph 12) disposed in a first semiconductor substrate (210; Fig. 10, paragraph 12), wherein the plurality of photodetectors (202) are disposed in an array (paragraph 21);
a second semiconductor substrate (502; Fig. 10, paragraph 19) vertically spaced from the first semiconductor substrate (210);
a plurality of floating diffusion nodes (212; Fig. 10, paragraph 12) disposed in the first semiconductor substrate (210);
a readout transistor (706; Fig. 7, paragraph 20) disposed on the second semiconductor substrate (502), wherein the readout transistor (706) comprises a first 
a plurality of conductive contacts (904 that is in contact with 212 and within 302 and/or vertical portion of 904 in contact with right 602 of 706; Fig. 10, paragraph 24) extending vertically from the first semiconductor substrate (210) to at least the second semiconductor substrate (502), wherein:
each of the plurality of conductive contacts (904 that is in contact with 212 and within 302 and/or vertical portion of 904 in contact with right 602 of 706; Fig. 10, paragraph 24) at least partially define a corresponding one of the plurality of conductive paths (right 602 of 706, and 904 that directly electrically couples 212 and right 602 of 706);
outer sidewalls (the outer sidewalls of the contacts in the corners of the array) of the plurality of conductive contacts (904 that is in contact with 212 and within 302 and/or vertical portion of 904 in contact with right 602 of 706) at least partially define a perimeter of a region (region enclosed by outer sidewalls of the conductive contacts that are in the corners of the array) in which each of the plurality of conductive contacts (904 that is in contact with 212 and within 302 and/or vertical portion of 904 in contact with right 602 of 706) are disposed; and

Kao et al. appears not to explicitly disclose each of the plurality of floating diffusion nodes are disposed between the second semiconductor substrate and a corresponding one of the plurality of photodetectors.
Wang et al., however, discloses the photodetectors (110a; Fig. 1B, paragraph 18) are disposed under the floating diffusion nodes (126; Fig. 1B, paragraph 21) in order to have more flexible layout of surface components (paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kao et al. with the disclosure of Wang et al. to have made the photodetectors disposed under the floating diffusion nodes in order to have more flexible layout of surface components.  Kao et al. in view of Wang et al. would therefore disclose each of the plurality of floating diffusion nodes are disposed between the second semiconductor substrate and a corresponding one of the plurality of photodetectors.
Claim 24:  Kao et al. in view of Wang et al. discloses the image sensor of claim 23, and Kao et al. further discloses wherein: 
the readout transistor (706) comprises a gate electrode (710 of 706; Fig. 10, paragraph 20) disposed laterally between the first source/drain region (right 602 of 706) and the second source/drain region (left 602 of 706) and disposed over both the first semiconductor substrate (210) and the second semiconductor substrate (502); and 

Claim 25:  Kao et al. in view of Wang et al. discloses the image sensor of claim 24, and Kao et al. further discloses wherein: 
the readout transistor (706) comprises a selectively-conductive channel (region of 502 under 710 of 706; Fig. 7, paragraphs 19 and 20) disposed in the second semiconductor substrate (502) and extending laterally between the first source/drain region (right 602 of 706) and the second source/drain region (left 602 of 706); and 
the selectively-conductive channel (region of 502 under 710 of 706) is at least partially disposed within the perimeter of the region (region enclosed by outer sidewalls of 904 that directly electrically couples 212 and right 602 of 706 that are in the corners of the array).
Claim 26:  Kao et al. in view of Wang et al. discloses the image sensor of claim 25, and Kao et al. further discloses wherein at least half of the selectively-conductive channel is disposed within the perimeter of the region (region enclosed by outer sidewalls of 904 that directly electrically couples 212 and right 602 of 706 that are in the corners of the array).
Claim 27:  Kao et al. in view of Wang et al. discloses the image sensor of claim 25, and Kao et al. further discloses wherein the perimeter of the region (region enclosed by outer sidewalls of 904 that directly electrically couples 212 and right 602 of 706 that are in the corners of the array) extends laterally around the selectively-conductive 
Claim 28:  Kao et al. in view of Wang et al. discloses the image sensor of claim 23, and Kao et al. further discloses wherein: 
the first source/drain region (right 602 of 706) is at least partially disposed within the perimeter of the region (region enclosed by outer sidewalls of 904 that directly electrically couples 212 and right 602 of 706 that are in the corners of the array).
Claim 29:  Kao et al. in view of Wang et al. discloses the image sensor of claim 28, and Kao et al. further discloses wherein:
the second source/drain region (left 602 of 706) is at least partially disposed within the perimeter of the region (region enclosed by outer sidewalls of 904 that directly electrically couples 212 and right 602 of 706 that are in the corners of the array).
Claim 30:  Kao et al. in view of Wang et al. discloses the image sensor of claim 23, and Kao et al. further discloses wherein the plurality of conductive contacts (904 that is in contact with 212 and within 302 and/or vertical portion of 904 in contact with right 602 of 706) extend vertically from the plurality of floating diffusion nodes (212) to a doped region (right 602 of 706; Fig. 10, paragraph 19) of the second semiconductor substrate (502), wherein each of the plurality of conductive contacts (904 that is in contact with 212 and within 302 and/or vertical portion of 904 in contact with right 602 of 706) contact the doped region (right 602 of 706) of the second semiconductor substrate (502) at different locations (each conductive contacts contact a respective right 602 of 706 of a cell of the array), and wherein the doped region (right 602 of 706) at least 
Claim 31:  Kao et al. in view of Wang et al. discloses the image sensor of claim 23, and Kao et al. further discloses comprising:
an interconnect structure (904; Fig. 10, paragraph 24) comprising a plurality of conductive lines (vertical portion of 904 above 212 and 502; Fig. 10, paragraph 24), wherein:
the second semiconductor substrate (502) is disposed vertically between the plurality of conductive lines (vertical portion of 904 above 212 and 502) and the first semiconductor substrate (210);
the plurality of conductive contacts (904 that is in contact with 212 and within 302) extend from the plurality of floating diffusion nodes (212) to a first conductive line (vertical portion of 904 above 212 and 502) of the plurality of conductive lines (vertical portion of 904 above 212 and 502); and
the first conductive line (vertical portion of 904 above 212 and 502) of the plurality of conductive lines (vertical portion of 904 above 502212 and 502at least partially defines the plurality of conductive paths (right 602 of 706, and 904 that directly electrically couples 212 and right 602 of 706).
Claim 32:  Kao et al. in view of Wang et al. discloses the image sensor of claim 31, and Kao et al. further discloses wherein the interconnect structure (904) further comprises:
an upper conductive contact (horizontal portion of 904, and vertical portion of 904 in contact with right 602 of 706; Fig. 10, paragraph 24) laterally spaced from each of the .

Response to Arguments
Applicant's arguments filed 24 August 2021 have been fully considered but they are not persuasive. 
Applicant contends the cited art does not disclose each of the plurality of conductive contacts are directly electrically coupled to one of the source/drain regions of the pair of source/drain regions, as recited in claim 21.
Examiner notes that Kao et al. discloses each of the plurality of conductive contacts (904 that directly electrically couples 212 and right 602 of 706) are directly electrically coupled to one of the source/drain regions (right 602 of 706) of the pair of source/drain regions (left and right 602 of 706) (Fig. 10).
Applicant’s arguments with respect to claim(s) 11 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815